         Case 1:19-cv-09410-PKC Document 66 Filed 03/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________
                                          )
FINCO SERVICES, INC.,                     )
                                          )
                  Plaintiff,              )
                                          )
      -against-                           ) Case No. 1:19-cv-9410 (PKC) (KHP)
                                          )
FACEBOOK, INC., CALIBRA, INC.,            ) JOINT STIPULATION OF DISMISSAL
JLV, LLC, and CHARACTER SF, LLC,          ) OF DEFENDANT CHARACTER
                                          )
                  Defendants.             )
__________________________________________)

       Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiff Finco Services, Inc. and

Defendant Character SF, LLC, by and through undersigned counsel, hereby stipulate that all

claims against Defendant Character SF, LLC are dismissed with prejudice, with each party

bearing its own attorneys’ fees, costs, and expenses.

Dated: March 18, 2020

 /s/ Kandis M. Koustenis                          /s/ Kevin M. Wallace
 Kandis M. Koustenis                              Kevin M. Wallace
 BEAN KINNEY & KORMAN PC                          BAKER & HOSTETLER LLP
 2311 Wilson Boulevard, Suite 500                 45 Rockefeller Plaza, 14th Floor
 Arlington, VA 22201                              New York, NY 10111
 (703) 525-4000                                   (212) 589-4200
 (703) 525-2207 (fax)                             (212) 589-4201 (fax)
 kkoustenis@beankinney.com
                                                  Mark H. Tidman (pro hac vice)
 Ethan Horwitz                                    BAKER & HOSTETLER LLP
 CARLTON FIELDS P.A.                              1050 Connecticut Avenue, N.W.
 405 Lexington Avenue, 36th Floor                 Washington, DC 20036
 New York, New York 10174                         (202) 861-1500
 (212) 380-9617                                   mtidman@bakerlaw.com
 (212) 785-5203 (fax)
 ehorwitz@carltonfields.com

 Attorneys for Finco Services, Inc.               Attorneys for Defendant Character SF, LLC
         Case 1:19-cv-09410-PKC Document 66 Filed 03/18/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 18, 2020, I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system, which will send electronic notification of

such filing (NEF) to all registered users of the Court’s CM/ECF system who have filed notices of

appearance in this matter.



                                            /s/ Kandis M. Koustenis
